
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.78


REGISTRATION RIGHTS AGREEMENT


        Registration Rights Agreement, dated effective as of September 30, 2002,
by and between VCampus Corporation, a Delaware corporation (the "Company"), and
each of the purchasers set forth on Schedule A attached hereto (each
individually, a "Purchaser" and collectively, the "Purchasers").

W I T N E S S E T H:

        WHEREAS, Company and each Purchaser have entered into a Securities
Purchase Agreement dated as of the date hereof (the "Purchase Agreement"),
pursuant to which the Company has agreed to issue and sell to the Purchasers,
and the Purchasers have agreed to purchase from the Company shares of Series G
Preferred Stock of the Company and Warrants exercisable for common stock of the
Company (the "Warrants"); and

        WHEREAS, in order to induce the Purchasers to enter into the Purchase
Agreement and to purchase the Series G Preferred Stock and/or Warrants, the
Company has agreed to provide registration rights with respect thereto;

        NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows:

        1.    Definitions.    Unless otherwise defined herein, terms used herein
shall have the meaning ascribed to them in the Purchase Agreement, and the
following shall have the following respective meanings (such meanings being
equally applicable to both the singular and plural form of the terms defined):

        "Agreement" shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to the Agreement as the same may be in effect
at the time such reference becomes operative.

        "Warrant Shares" shall mean shares of common stock issued upon exercise
of the Warrants.

        "Holder" shall mean (i) each Purchaser, and (ii) any other Person
holding Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement.

        "Majority Holders" shall mean the Holders of a majority of the
Registrable Securities.

        "NASD" shall mean the National Association of Securities Dealers, Inc.,
or any successor corporation thereto.

        "Piggy-back Registration" shall have the meaning ascribed to it in
Section 3.

        "Registrable Securities" shall mean the shares of common stock issuable
pursuant to the Purchase Agreement, including the Warrant Shares, and the shares
of common stock issuable upon conversion of the Series G Preferred Stock and
shares of common stock which the Purchasers hereafter obtains the right to
acquire pursuant to any dividend, distribution, stock split or similar
transaction or rights to the extent that all of the holders of the common stock
received shares of common stock; provided, however, that the aforementioned
shares shall only be treated as Registrable Securities if and for so long as
they have not been sold to or through a broker or underwriter in a public
distribution, or only until the date on which all of the Registrable Securities
can be disposed of in any three month period pursuant to Rule 144 (or any
similar or analogous rule under the Securities Act of 1933).

        "Registration Statement" shall mean a registration statement filed by
the Company with the U.S. Securities and Exchange Commission for a public
offering and sale of securities of the Company (other than a Registration
Statement on Form S-4 or S-8 or any successor form for securities to be offered
in a transaction of the type referred to in Rule 145 under the Securities Act or
to employees of Company pursuant to any employee benefit plan, respectively).

--------------------------------------------------------------------------------


        "Warrants" shall mean the warrants to purchase shares of the Company's
common stock issued to the Purchasers on the date hereof.

        2.    Mandatory Registration.    Within 90 days from the date hereof,
the Company shall file a Registration Statement covering the Registrable
Securities and shall thereafter use its best efforts to effect the registration
under the Securities Act of the Registrable Securities for sale within 90 days
after such filing, all to the extent required to permit the disposition of the
Registrable Securities so registered for a period of up to one year.

        3.    Piggy-back Registration.    If the Company at any time proposes to
file a registration statement under the Securities Act on any form (other than a
Registration Statement on Form S-4 or S-8 or any successor form for securities
to be offered in a transaction of the type referred to in Rule 145 under the
Securities Act or to employees of Company pursuant to any employee benefit plan,
respectively) for the general registration of securities (a "Piggy-back
Registration Statement"), it will give written notice to all Holders at least
15 days before the initial filing with the SEC of such Piggy-back Registration
Statement, which notice shall set forth the intended method of disposition of
the securities proposed to be registered by Company. The notice shall offer to
include in such filing the aggregate number of shares of Registrable Securities
as such Holders may request.

        Each Holder desiring to have Registrable Securities registered under
this Section 3 shall advise Company in writing within 10 Business Days after the
date of receipt of such offer from Company, setting forth the amount of such
Registrable Securities for which registration is requested. Company shall
thereupon include in such filing the number of shares of Registrable Securities
for which registration is so requested, subject to the next sentence, and shall
use its best efforts to effect registration under the Securities Act of such
shares. In connection with any registration subject to this Section 3, which is
to be effected in a firm commitment underwriting, Company will not be required
to include Registrable Securities in such underwriting unless the Holder of such
Registrable Securities accepts the terms and conditions of the underwriting
agreement which is agreed upon between Company and the managing underwriter
selected by Company, so long as such underwriting agreement conforms to industry
standards and practices and the obligations and liabilities imposed on the
Holders under such agreement are customary for the stockholders selling
securities in an underwritten offering. If the managing underwriter of a
proposed public offering shall advise Company in writing that, in its opinion,
the distribution of the Registrable Securities requested to be included in the
registration concurrently with the securities being registered by Company would
materially and adversely affect the distribution of such securities by Company,
then all selling security holders with piggy-back registration rights shall
reduce the amount of securities each intended to distribute through such
offering on a pro rata basis. Except as otherwise provided in Section 5, all
expenses of such registration shall be borne by Company. The Company shall have
the right to terminate or withdraw any Registration Statement initiated under
this Section 3 prior to the effectiveness of such Registration Statement whether
or not the Holders have elected to include Registrable Securities in such
Registration Statement.

        4.    Registration Procedures.    If the Company is required by the
provisions of Section 2 or 3 to use its best efforts to effect the registration
of any of its securities under the Securities Act, Company will, as
expeditiously as possible:

        (a)  prepare and file with the SEC a Registration Statement with respect
to such securities and use its best efforts to cause such Registration Statement
to become and remain effective for a period of time required for the disposition
of such securities by the holders thereof, but not to exceed one year (or, with
respect to any underwritten offering, such shorter period as the underwriters
need to complete the distribution of the registered offering or, with respect to
a shelf Registration Statement on a form under the Securities Act relating to
the offer and sale of Registrable Securities from time to time in accordance
with Rule 415, such longer period as may be required to dispose of the
Registrable Securities covered by such Registration Statement);

        (b)  prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to

--------------------------------------------------------------------------------


the sale or other disposition of all securities covered by such Registration
Statement until the earlier of such time as all of such securities have been
disposed of in a public offering or the expiration of one year;

        (c)  furnish, to such selling security holders such number of copies of
a summary prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such selling security holders may reasonably request;

        (d)  use its best efforts to register or qualify the securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions within the United States and Puerto Rico as each holder of
such securities shall request (provided, however, that Company shall not be
obligated to qualify as a foreign corporation to do business under the laws of
any jurisdiction in which it is not then qualified or to file any general
consent to service or process), and do such other reasonable acts and things as
may be required of it to enable such holder to consummate the disposition in
such jurisdiction of the securities covered by such Registration Statement;

        (e)  enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities;

        (f)    otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, but not later than 18 months after the effective
date of the Registration Statement, an earnings statement covering the period of
at least 12 months beginning with the first full month after the effective date
of such Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;

        (g)  give written notice to Holders:

(i)when such Registration Statement or any amendment thereto has been filed with
the SEC and when such Registration Statement or any posteffecive amendment
thereto has become effective;

(ii)of any request by the SEC for amendments or supplements to such Registration
Statement or the prospectus included therein or for additional information;

(iii)of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation of any proceedings for that
purpose;

(iv)of the receipt by Company or its legal counsel of any notification with
respect to the suspension of the qualification of the common stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(v)of the happening of any event that requires Company to make changes in such
Registration Statement or the prospectus in order to make the statements therein
not misleading (which notice shall be accompanied by an instruction to suspend
the use of the prospectus until the requisite changes have been made);

        (h)  use its best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of such Registration
Statement at the earliest possible time;

        (i)    furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits (including those, if any, incorporated by reference);

        (j)    cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
free of any restrictive legends and in such denominations and registered in such
names as the Holders may request a reasonable period of time prior to sales of
the Registrable Securities; and

--------------------------------------------------------------------------------


        (k)  upon the occurrence of any event contemplated by
Section 4(g)(v) above, promptly prepare a post-effective amendment to such
Registration Statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to Holders, the
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 4(g)(v) above to suspend the use
of the prospectus until the requisite changes to the prospectus have been made,
then the Holders shall suspend use of such prospectus, and the period of
effectiveness of such Registration Statement provided for above shall each be
extended by the number of days from and including the date of the giving of such
notice to Holders shall have received such amended or supplemented prospectus
pursuant to this Section 4(k).

        It shall be a condition precedent to the obligation of Company to take
any action pursuant to this Agreement in respect of the securities which are to
be registered at the request of any Holder that such Holder shall furnish to
Company such information regarding the securities held by such Holder and the
intended method of disposition thereof as Company shall reasonably request and
as shall be required in connection with the action taken by Company.

        5.    Expenses.    All expenses incurred in complying with this
Agreement, including, without limitation, all registration and filing fees
(including all expenses incident to filing with the NASD), printing expenses,
fees and disbursements of counsel for Company, expenses of any special audits
incident to or required by any such registration and expenses of complying with
the securities or blue sky laws of any jurisdiction pursuant to Section 4(d),
shall be paid by Company, except that:

(a)all such expenses in connection with any amendment or supplement to a
Registration Statement or prospectus required to be filed pursuant to Section 3
which is filed more than one year after the effective date of such Registration
Statement because any Holder has not effected the disposition of the securities
requested to be registered shall be paid by such Holder; and

(b)Company shall not be liable for any fees, discounts or commissions to any
underwriter or any fees or disbursements of counsel for any underwriter in
respect of the securities sold by such Holder.



        6.    Indemnification and Contribution.    

(a)In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, Company shall indemnify and hold
harmless the holder of such Registrable Securities, such holder's directors and
officers, and each other person (including each underwriter) who participated in
the offering of such Registrable Securities and each other person, if any, who
controls such holder or such participating person within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which such holder or any such director or officer or participating
person or controlling person may become subject under the Securities Act or any
other statute or at common law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any alleged untrue statement of any material fact contained, on the
effective date thereof, in any Registration Statement under which such
securities were registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereto,
or (ii) any alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
shall reimburse such holder or such director, officer or participating person or
controlling person for any legal or any other expenses reasonably incurred by
such holder or such director, officer or participating person or controlling
person in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any actual or alleged untrue statement or actual
or alleged omission made in such Registration Statement, preliminary prospectus,
prospectus or

--------------------------------------------------------------------------------

amendment or supplement in reliance upon and in conformity with written
information furnished to Company by such holder specifically for use therein or
(in the case of any underwritten offering) so furnished for such purposes by any
underwriter. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such holder or such director, officer
or participating person or controlling person, and shall survive the transfer of
such securities by such holder.

(b)Each Holder, by acceptance hereof, agrees to indemnify and hold harmless
Company, its directors and officers and each other person, if any, who controls
Company within the meaning of the Securities Act against any losses, claims,
damages or liabilities, joint or several, to which Company or any such director
or officer or any such person may become subject under the Securities Act or any
other statute or at common law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
information in writing provided to Company by such Holder specifically for use
in the following documents and contained, on the effective date thereof, in any
Registration Statement under which securities were registered under the
Securities Act at the request of such holder, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereto.
Notwithstanding the provisions of this paragraph (b) or paragraph (c) below, no
Holder shall be required to indemnify any person pursuant to this Section 6 or
to contribute pursuant to paragraph (c) below in an amount in excess of the
amount of the aggregate net proceeds received by such Holder in connection with
any such registration under the Securities Act.

(c)If the indemnification provided for in this Section 6 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(c) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

        7.    Certain Limitations on Registration Rights.    Notwithstanding the
other provisions of this Agreement:

(a)Company shall have the right to delay the filing or effectiveness of, or by
written notice require the Holders to cease sales of Registrable Securities
pursuant to, a Registration Statement required pursuant to this Agreement during
one or more periods aggregating not more than 60 days in any twelve-month period
(such period or periods, the "Suspension Period") in the event that (i) Company
would, in accordance with the advice of its counsel, be required to disclose in
the prospectus information not otherwise then required by law to be

--------------------------------------------------------------------------------

publicly disclosed, (ii) in the judgment of Company's Board of Directors, there
is a reasonable likelihood that such disclosure, or any other action to be taken
in connection with the prospectus, would materially and adversely affect any
existing or prospective material business situation, transaction or negotiation
or otherwise materially and adversely affect Company, or (iii) the Registration
Statement can no longer be used under the Securities Act; provided that the
period of effectiveness of the Registration Statement shall be extended by the
length of any such Suspension Period;

(b)If Company suspends the Registration Statement or requires the Holders to
cease sales of the common stock pursuant to paragraph (a) above, Company shall,
as promptly as practicable following the termination of the circumstances which
entitled Company to do so, take such action as may be necessary to reinstate the
effectiveness of the Registration Statement and/or give written notice to all
Holders authorizing them to resume sales pursuant to the Registration Statement.
If, as a result thereof, the prospectus included in the Registration Statement
has been amended to comply with the requirements of the Securities Act, Company
shall enclose such revised prospectus with a notice to Holders given pursuant to
this paragraph (b), and the Shareholders shall make no offers or sales of shares
pursuant to such Registration Statement other than by means of such revised
prospectus.

        8.    Restrictions on Sale After Public Offering.    Except for
transfers made in transactions exempt from the registration requirements under
the Securities Act, Company and each Holder hereby agree not to offer, sell,
contract to sell or otherwise dispose of any of their Registrable Securities
within 120 days after the date of any final prospectus relating to the public
offering of common stock, if underwritten, whether by Company or by any Holders,
except pursuant to such prospectus or with the written consent of the managing
underwriter or underwriters for such offering.

        9.    Miscellaneous.    

(a)Amendments and Waivers.    Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departure from the provisions hereof may not be given
without the written consent of the Majority Holders and the Company.

(b)Notice Generally.    Any notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder to be made pursuant to
the provisions of this Agreement shall be sufficiently given or made if in
writing and either delivered in person with receipt acknowledged or sent by
registered or certified mail, return receipt requested, postage prepaid, or by
telecopy and confirmed by telecopy answerback, addressed as follows:

(i)If to any Holder, at its last known address appearing on the books of Company
maintained for such purpose.

(ii)If to Company, at

VCampus Corporation
Suite 200
1850 Centennial Park Drive
Reston, VA 20191
Attention: Chief Financial Officer
Telecopy Number: (703) 654-7311

with a copy to

Wyrick Robbins Yates & Ponton LLP
Suite 300
4101 Lake Boone Trail
Raleigh, NC 27607
Attn: Kevin A. Prakke, Esq.

--------------------------------------------------------------------------------



or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback or three Business Days after the same shall have been deposited in
the United States mail.

        (c)    Successors and Assigns.    This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the parties
hereto including any person to whom Registrable Securities are transferred.

        (d)    Headings.    The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

        (e)    Governing Law; Jurisdiction.    This Agreement shall be governed
by, construed and enforced in accordance with the laws of the State of Delaware
without giving effect to the conflict of laws provisions thereof.

        (f)    Severability.    Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

        (g)    Entire Agreement.    This Agreement, together with the Purchase
Agreement, the Series G Certificate of Designations and Warrants, represents the
complete agreement and understanding of the parties hereto in respect of the
subject matter contained herein and therein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

COMPANY: VCAMPUS CORPORATION
 
By:
 
       

--------------------------------------------------------------------------------

  Name:   Daniel J. Neal   Title:   Chief Executive Officer


 
 
  PURCHASERS:        

--------------------------------------------------------------------------------


 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------




 
 
   

--------------------------------------------------------------------------------


 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------




 
 
   

--------------------------------------------------------------------------------


 
By:
 
       

--------------------------------------------------------------------------------


 
Name:
 
       

--------------------------------------------------------------------------------


 
Title:
 
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SCHEDULE A
Schedule of Purchasers


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.78



REGISTRATION RIGHTS AGREEMENT
SCHEDULE A Schedule of Purchasers
